Citation Nr: 0819200	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
residuals of right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in July 2004, and the RO 
issued a statement of the case (SOC) in February 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2005.

In August 2005, the veteran's representative submitted 
directly to the Board records of psychiatric treatment at the 
Brooklyn Vet Center, along with a waiver initial RO 
consideration of this evidence.  The Board accepts this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD based on 
his claimed in-service sexual assault, there is no credible 
evidence that the claimed in-service stressor, and the 
veteran has not provided sufficient information to warrant 
any further development in this regard.  

3.  There is no medical evidence or opinion indicating that 
the veteran's PTSD is related to his service-connected 
residuals of right hand injury.





CONCLUSION OF LAW

The criteria for service connection for PTSD, to include as 
secondary to service-connected residuals of right hand 
injury, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).


The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.   

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, a December 2003 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection on 
a direct incurrence basis, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  In this letter, the RO also 
asked for specific details of personal trauma incidents that 
resulted in PTSD, and enclosed a questionnaire relating to 
such details.  In addition, because the veteran claimed that 
his PTSD was based on an in-service personal assault, the RO 
requested that he identify any possible sources of 
information and evidence such as police or medical treatment 
records for assault or rape.  See 38 C.F.R. § 3.304(f)(3) 
(2007).  The March 2004 RO rating decision reflects the 
initial adjudication of the claim after issuance of the 
December 2003 letter.  Hence, the December 2003 letter met 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

The Board notes that the RO did not explain how to establish 
service connection for PTSD on a secondary basis or cite to 
the text of 38 C.F.R. § 3.310, the applicable regulation, in 
the SOC.  Nonetheless, the RO discussed the veteran's 
entitlement to service connection for PTSD, on a secondary 
basis, in the rating decision and SOC.  Moreover, the 
veteran's written statements demonstrate an awareness of what 
is needed to support a claim for service connection for PTSD 
on a secondary basis, including his statement in the NOD that 
a VA examination should have been conducted to determine if 
his in-service hand injury caused his PTSD.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, this 
error was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).  

The Board further notes that the RO also did not provide to 
the veteran information pertaining to the assignment of 
disability ratings or effective dates (in the event that 
service connection is granted), consistent with 
Dingess/Hartman.  However, as the Board herein denies the 
claim for service connection for PTSD, no disability rating 
or effective date is being, or is to be, assigned; thus, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA outpatient treatment (VAOPT) records 
and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran, as well as by his sister 
and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

Various medical records, to include a September 2001 VAOPT 
note, reflect diagnoses of PTSD.  Those diagnoses 
notwithstanding, the Board finds that this claim must fail 
because another essential criterion for establishing service 
connection for PTSD-credible evidence that a claimed 
stressor actually occurred-is not met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. 3.304(f)(1) (2007); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy or that his 
alleged stressor was combat related.  As such, he cannot 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating 
the occurrence his claimed in-service stressor is required.

In his written statements and PTSD questionnaire responses, 
the veteran has asserted that, while stationed aboard the 
U.S.S. Putnam, tools were forced into his rectum as part of a 
"hazing stunt."

Thus, the present case falls within the category of 
situations, to include allegations of sexual assault, in 
which it is not unusual for there to be an absence of service 
records documenting the events of which the veteran alleges.  
See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 
C.F.R. § 3.304(f)(3) reflects a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in- service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

Considering the pertinent evidence in light of the above, the 
Board finds that there is no credible supporting evidence 
that the veteran's alleged in-service personal assault 
actually occurred.

The veteran's service medical records and service personnel 
records do not reflect that the veteran was ever treated for 
physical injuries or received mental counseling after 
allegedly being assaulted, sexually or otherwise, nor do they 
show that he ever reported, even obliquely, having been the 
victim of an incident of the type described in his stressor 
statements.  The April 1967 separation examination report 
indicates that his anus and rectum were normal.  In addition, 
the separation psychiatric examination was normal, and the 
veteran indicated in the contemporaneous report of medical 
history that he did not have and had never had psychiatric 
symptoms such as frequent of terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  Rather, the service medical records and service 
personnel records reflect that the veteran was placed on the 
permanent retired list and discharged from service because he 
could not perform his duties due to the residuals of right 
hand injury for which he was subsequently granted service 
connection.  Thus, the current evidence does not corroborate 
the occurrence of the veteran's claimed stressor. 

Moreover, no further development in this regard is warranted.  
Although the RO's December 2003 letter notified the veteran 
that he should identify any possible alternative source of 
information relating to his claimed stressor, the veteran has 
not done so.  Thus, no additional action to confirm the 
claimed stressor is required.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2007) ("In the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records"); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street").

The Board notes that the diagnosis of PTSD in the September 
2001 VAOPT note was based on the veteran's description of an 
in-service sexual assault.  Moreover, a Brooklyn Vet Center 
sexual trauma and readjustment counselor wrote in a July 2005 
psychological assessment that the veteran's PTSD was related 
to his in-service sexual assault, reasoning that his 
emotional and mental state and inability to concentrate due 
to the assault resulted in his right hand injury.  However, 
these assessments were based on an account of an unverified 
stressor reported by the veteran.  Because the record is 
devoid of evidence that actually corroborates the occurrence 
of the veteran's claimed in-service sexual assault, an 
essential criterion for establishing service connection for 
PTSD, as set forth in 38 C.F.R. § 3.304(f) (2007), is not 
met.  Moreover, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
such after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.  Similarly, the December 2003 statement 
from the veteran's sister, indicating that, after service, 
she observed changes in the veteran's behavior that could 
have been due to an in-service incident, does not corroborate 
the occurrence of the veteran's claimed in-service stressor.

As there is no credible evidence that the claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the veteran cannot establish 
entitlement to service connection for PTSD under the 
provisions of 38 C.F.R. § 3.304(f).

Alternatively, the veteran has claimed that his PTSD is 
related to his service-connected residuals of right hand 
injury.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  That regulation not 
only permits service connection for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, however, there is no medical evidence or opinion 
indicating that the veteran's PTSD is in any way related to 
his service-connected residuals of right hand injury.  The 
only medical opinions as to the cause of his PTSD, those in 
the September 2001 VAOPT note and July 2005 psychological 
assessment, attributed the veteran's PTSD to his claimed in-
service assault, and not to his service-connected residuals 
of right hand injury.  Moreover, neither the veteran nor his 
representative has presented or identified any existing 
medical evidence or opinion that supports a relationship 
between his service-connected residuals of right hand injury 
and his PTSD.

In addition to the medical evidence, the Board has considered 
the veteran's assertion (and those advanced by his 
representative, on his behalf) that his PTSD could be related 
to service-connected residuals of right hand injury.  
However, the question of the veteran's entitlement to 
secondary service connection for PTSD turns on a medical 
matter-specifically, the question of whether there exists a 
medical nexus between the veteran's service-connected 
residuals of right hand injury and his PTSD.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
138 (1994).  As laypersons, neither the veteran  nor his 
representative is  shown to possess appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter-to include 
the etiology of his PTSD.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for PTSD, to include as secondary to service-
connected residuals of right hand injury, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim for 
service connection on any basis, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD, to include as secondary to 
service-connected residuals of right hand injury, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


